Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department *1587by order of the Supreme Court, Oneida County [Samuel D. Hester, J.], dated August 14, 2008) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Scudder, EJ., Hurlbutt, Peradotto, Green and Gorski, JJ.